ORDER TO SHOW CAUSE
■ The Disciplinary Review Board having filed a report with the Supreme Court, recommending that J. DANIEL HARRISON of ENGLEWOOD and WESTWOOD, who was admitted to the bar of this State in 1977, and who thereafter was temporarily suspended from practice by Order of this Court dated February 5, 1998, and who remains suspended at this time, be disbarred, and good cause appearing;
It is ORDERED that J. DANIEL HARRISON show cause before this Court on Tuesday, October 26, 1999, at 2:00 p.m., in the Supreme Court courtroom, Hughes Justice Complex, Trenton, *724why he should not be disbarred or otherwise disciplined; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his desig-nee, present this matter to the Court; and it is further
ORDERED that respondent shall file an original and eight copies of a brief with the Clerk of the Court, and serve two copies of the brief on the Office of Attorney Ethics, on or before October 4, 1999, and the Office of Attorney Ethics shall serve and file a responding brief, if any, on or before October 19,1999.